JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00008-CV

                      SPACE CITY PERCUSSION, Appellant
                                           V.
                                 AARON HERMES
Appeal from the 164th Judicial District Court of Harris County (Trial Court Cause No.
                                     2014-23106)

       After due consideration, the Court grants the motion to dismiss the appeal filed by
the appellant, Space City Percussion. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered February 19, 2015

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.